Citation Nr: 1807938	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  12-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss prior to September 6, 2017.

2.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss from September 6, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a February 2014 videoconference hearing before the undersigned Veterans Law Judge.  The record contains a transcript of the hearing.

In June 2017, the Board remanded this matter for further development.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  Audiometric testing establishes that, prior to September 6, 2017, the Veteran had, at worst, level V hearing in the left ear and level I hearing in the right ear.

2.  Audiometric testing establishes to the evidentiary standard of equipoise that, on and after September 6, 2017, the Veteran had, at worst, level V hearing in the left ear and level IV hearing in the right ear.




CONCLUSIONS OF LAW

1.  The criteria for an compensable evaluation for bilateral hearing loss prior to September 6, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for rating in excess of 20 percent disabling for bilateral hearing loss on or after September 6, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Increased Rating:  Bilateral Hearing Loss

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss generally must be based on objective audiometric testing of puretone threshold averages and controlled speech discrimination testing (Maryland CNC) by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(d), the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  These averages, together with the speech recognition ability, are combined pursuant to 38 C.F.R. § 4.85, Table VI, to obtain a Roman numeral designation.

In some circumstances, the rating specialist may use Table VIa instead of Table VI.  Specifically, Table VIa may be used where the examiner certifies that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Also, in cases presenting exceptional patterns of hearing impairment, a rating specialist may use Table VIa.  38 C.F.R. § 4.86.  Exceptional patterns of hearing impairment include circumstances where the hearing thresholds are 55 decibels or more in each of the four frequencies from 1000 to 4000 Hertz or where a veteran has a hearing threshold of less than 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, disability ratings for hearing loss are generally based on objective testing by a state-licensed audiologist.  The record contains no evidence that the Veteran is a licensed audiologist and, moreover, he has not provided any audiometric testing results of his own.  For these reasons, the Board finds that his assertions are not competent evidence of his degree of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has undergone a number of audiological evaluations throughout the period on appeal.

On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
60
75
LEFT
15
20
70
75
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.

The October 2010 testing resulted in puretone threshold averages of 47.5 decibels for the right ear and 62.5 decibels for the left ear.  The Veteran's hearing loss in the right ear is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.  However, there is an exceptional pattern of hearing loss in the left ear, so the higher of the Roman numeral obtained using Table VI and VIa will be used.

Using Table VI, the Roman numeral designation for the right ear is level I hearing and for the left ear is level II hearing.  Using Table VIa, the Roman numeral designation for the left ear is V.  Using the Roman numeral designations of I for the right ear and V for the left ear and Table VII to obtain a percentage evaluation would result in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.


On May 2, 2011, the Veteran underwent an audiological examination for treatment purposes.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
65
70
LEFT
10
15
55
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 65 percent in the left ear.  The record of the examination does not indicate that the Maryland CNC word list was used, so the examination is not sufficient for rating purposes.  

However, the Veteran exhibits an exceptional pattern of hearing loss in his left ear.  The Roman numeral designation using Table VIa would be level III.  Even assuming the right ear evaluation could be used for rating purposes, it does not result in a sufficiently high Roman numeral using either of Tables VI or VIa to warrant a compensable rating under Table VII.

In September 2013, the Veteran underwent an audiological examination for treatment purposes.  Unfortunately, despite diligent efforts to locate the complete records for that exam, VA has been unable to locate the audiometric data generated at that examination.  See January 2018 Email Correspondence (documenting that VA's diligent efforts to locate the data were futile).  The audiologist noted, for the right ear, "mild to severe SNHL at and above 1500 Hz [as well as] poor word recognition score of 80%."  In the left ear, there was "moderate to profound SNHL at and above 1500 Hz [with a] poor word recognition score of 80%."

On the authorized audiological evaluation in October 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
65
80
LEFT
10
25
70
75
90

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.

The October 2014 testing resulted in puretone threshold averages of 55 decibels for the right ear and 65 decibels for the left ear.  The Veteran's hearing loss in the right ear is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.  However, there is an exceptional pattern of hearing loss in the left ear, so the higher of the Roman numeral obtained using Table VI and VIa will be used.

Using Table VI, the Roman numeral designation for the right ear is level I hearing and for the left ear is level III hearing.  Using Table VIa, the Roman numeral designation for the left ear is V.  Using the Roman numeral designations of I for the right ear and V for the left ear and Table VII to obtain a percentage evaluation would result in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

On the private audiological evaluation on July 8, 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
65
85
LEFT
15
30
75
75
105

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 52 percent in the left ear.  The private examination does not indicate that the Maryland CNC word list was used, so the examination is not sufficient for rating purposes.

On the authorized audiological evaluation in September 6, 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
65
80
LEFT
15
25
70
75
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.

The September 2017 testing resulted in puretone threshold averages of 55 decibels for the right ear and 63.75 decibels for the left ear.  The Veteran's hearing impairments in each ear are considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Therefore, the higher of the Roman numerals obtained using Table VI and VIa will be used for each ear.

Using Table VI, the Roman numeral designation for the right ear is level IV hearing and for the left ear is level V hearing.  Using Table VIa, the Roman numeral designation for the right ear is III and for the left ear is V.  Using the Roman numeral designations of IV for the right ear and V for the left ear and Table VII to obtain a percentage evaluation would result in a 10 percent rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

II.  Increased Rating:  Compensable Rating Prior to September 6, 2017

The above audiometric testing establishes that, prior to September 6, 2017, the Veteran had, at worst, level V hearing in the left ear and level I hearing in the right ear.

The greater weight of the medical evidence is against granting a compensable disability rating for the Veteran's bilateral hearing disability during any portion of the period prior to September 6, 2017.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a compensable rating for bilateral hearing loss prior to September 6, 2017, is denied.


III.  Increased Rating:  Rating in Excess of 20 Percent After September 6, 2017

Similarly, the audiometric testing summarized above establishes that, on and after September 6, 2017, the Veteran had, at worst, level V hearing in the left ear and level IV hearing in the right ear.  These levels of hearing loss do not warrant a rating in excess of the currently-assigned 20 percent rating.  In fact, these hearing levels would generally warrant a 10 percent rating.  However, the Board will not disturb the currently assigned 20 percent rating.

The greater weight of the medical evidence is against granting a disability rating in excess of 20 percent for the Veteran's bilateral hearing disability during any portion of the period prior to September 6, 2017.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a rating in excess of 20 percent disabling for bilateral hearing loss on and after September 6, 2017, is denied.

IV.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.



ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss prior to September 6, 2017, is denied.

Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss from September 6, 2017, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


